Title: To Thomas Jefferson from William Jones, 11 June 1788
From: Jones, William
To: Jefferson, Thomas


          
            Bristol. 11th June 1788.
          
          It is now a long time since I had the honour of a letter from your Excellency, nor have I or my Agent in Virginia receivd a shilling in part of the large debt due from the Estate of the late Mr. Wayles.
          The ballance of that Account proved, and sent out by Mr. Hanson (including Interest during the War) was £11,158:19:6 beside the Account of the African Ship Consignd Wayles & Randolph the ballance of which (with Interest also) was £6016.15.1. You must be sensible how I must suffer by such capital sums being witheld from me, and it is the more cruel, as it was from the unbounded Credit given by F. & J. to Mr. Wayles, that he was enabled to encrease his Estate so much, this he was sensible of and accordingly by his Will directed that our debt should be discharged before the Estate should be divided, from this I have been in hopes that you and the other Gentlemen would have made me some considerable payments long before this time.—That you suffered by the War, I am well convinced, but not so much as I have, still I have been obliged to discharge all the debts I owe here, tho’ it has left me with little remaining.—Mr. Hanson writes me that Mr. W’s Executors say they shall insist on cutting off the Interest during the War, as also the Compound Interest what they mean by that I know not, as no such charge was ever made, unless it is that we apply’d the remittances annually to the discharge of the former Years Interest, and the remainder, if any, to the discharge of the principal. This you must be sensible we have a legal right to do, otherwise a person owes me £1000. and makes me a remittance Yearly of £50, if I do not apply that to the discharge of the Years Interest, but deduct it out of the principal, the Person will still owe me £1000. and Interest the second Year to be chargeable only on £950. Thus in the course of 20 Years the original sum will still be owing and consist entirely of accumulated Interest on which no Interest can be charged. I admit if a Man owes me a Sum on which I charge him Interest, if he makes me no payment I shall add his Yearly Interest to his account but cannot charge him any Interest on the Interest, and this has been our uniform custom in all our Accounts.
          From all this as well as from your Excellencys repeated declarations, I hope that you and the other Executors will make me some payments towards the discharge of the very large Sum which is  now due to me from that Estate, and the witholding of which I assure you is attended with very great inconvenience and distress to me. Relying on Your Excellencys justice candour and humanity, I remain with great respect, Your Excellencys most Obedient & very Humb. Servt.
        